      Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 1 of 37 PageID #: 1




THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
275 Madison Ave., 40th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: pkim@rosenlegal.com
        lrosen@rosenlegal.com

Counsel for Plaintiff

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

  JOHN R. SKEELS, Individually and on behalf            Case No.
  of all others similarly situated,
                                                        CLASS ACTION COMPLAINT FOR
          Plaintiff,                                    VIOLATION OF THE FEDERAL
                                                        SECURITIES LAWS
          v.
                                                        JURY TRIAL DEMANDED
  PIEDMONT LITHIUM INC., KEITH D.
  PHILLIPS, BRUCE CZACHOR, and                          CLASS ACTION
  GREGORY SWAN,

          Defendants.


       Plaintiff John R. Skeels (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters based on the investigation conducted by and through Plaintiff’s attorneys, which included,

among other things, a review of U.S. Securities and Exchange Commission (“SEC”) filings by

Piedmont Lithium Inc. f/k/a/ Piedmont Lithium Limited (“Piedmont” or the “Company”), as well

as media and analyst reports about the Company and Company press releases. Plaintiff believes

that substantial additional evidentiary support will exist for the allegations set forth herein.




                                                   1
      Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 2 of 37 PageID #: 2




                                   NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of a class consisting of all persons

and entities other than Defendants (defined below) who purchased or otherwise acquired the

publicly traded securities of Piedmont between March 16, 2018 and July 19, 2021, both dates

inclusive (the “Class Period”). Plaintiff seeks to recover compensable damages caused by

Defendants’ violations of the federal securities laws and to pursue remedies under Sections 10(b)

and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5

promulgated thereunder.

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. §240.10b-5).

       3.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§1331 and §27 of the Exchange Act.

       4.      Venue is proper in this judicial district pursuant to §27 of the Exchange Act (15

U.S.C. §78aa) and 28 U.S.C. §1391(b) as the alleged misstatements entered and subsequent

damages took place within this judicial district.

       5.      In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mail, interstate telephone communications and the

facilities of the national securities exchange.




                                                    2
     Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 3 of 37 PageID #: 3




                                              PARTIES

          6.    Plaintiff, as set forth in the accompanying Certification, purchased the Company’s

securities at artificially inflated prices during the Class Period and was damaged upon the

revelation of the alleged corrective disclosure.

          7.    Defendant Piedmont engages in the exploration and development of resource

projects. Of particular note, the Company primarily holds a 100% interest in a lithium project

covering 2,322 acres in the North Carolina.

          8.    Defendant Piedmont is incorporated in Delaware and maintains its principal

executive offices at 32N Main Street Suite 100 Belmont, NC. Piedmont shares are listed on the

NASDAQ under the ticker symbol “PLL.” Until December 2018, Piedmont American Depositary

Shares (“ADSs”) were listed on the NASDAQ under the ticker symbol “PLLL.” On May 17, 2021,

in connection with Piedmont’s redomiciliation from Australia to the United States, Piedmont’s

ADS holders received one share of Piedmont common ctock for each ADS.

          9.    Defendant Keith D. Phillips (“Phillips”) has served as the Company’s President and

Chief Executive Officer throughout the Class Period.

          10.   Defendant Bruce Czachor (“Czachor”) has served as the Company’s Vice President

and General Counsel throughout the Class Period.

          11.   Defendant Gregory Swan (“Swan”) has served as the Company’s Secretary

throughout the Class Period and served as the Company’s Chief Financial Officer during the Class

Period.

          12.   Defendants Phillips, Czachor, and Swan are collectively referred to herein as the

“Individual Defendants.”

          13.   Each of the Individual Defendants:



                                                   3
     Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 4 of 37 PageID #: 4




       (a)    directly participated in the management of the Company;

       (b)    was directly involved in the day-to-day operations of the Company at the highest

              levels;

       (c)    was privy to confidential proprietary information concerning the Company and its

              business and operations;

       (d)    was directly or indirectly involved in drafting, producing, reviewing and/or

              disseminating the false and misleading statements and information alleged herein;

       (e)    was directly or indirectly involved in the oversight or implementation of the

              Company’s internal controls;

       (f)    was aware of or recklessly disregarded the fact that the false and misleading

              statements were being issued concerning the Company; and/or

       (g)    approved or ratified these statements in violation of the federal securities laws.

       14.    The Company is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency because all of the

wrongful acts complained of herein were carried out within the scope of their employment.

       15.    The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to the Company under respondeat superior and agency principles.

       16.    The Company and the Individual Defendants are referred to herein, collectively, as

the “Defendants.”

                              SUBSTANTIVE ALLEGATIONS
                        Materially False and Misleading Statements

       17.    On March 16, 2018, Piedmont filed with the SEC a Registration Statement on Form

20-F (the “Registration Statement”) which was signed by Defendant Phillips.

       18.    The Registration Statement discussed the Company’s need for proper permits:

                                                4
     Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 5 of 37 PageID #: 5




       Permitting

       Our current drilling exploration activities for the Project are authorized under a
       general permit approved by the North Carolina Department of Environmental
       Quality DEQ in April 2017. …

       Prior to developing or mining any mineralization that we discover, we will be
       required to obtain new governmental permits authorizing, among other things,
       any mine development activities and mine operating activities. Obtaining and
       renewing governmental permits is a complex and time-consuming process and
       involves numerous jurisdictions, public hearings and possibly costly undertakings.
       The timeliness and success of permitting efforts are contingent upon many
       variables not within our control, including the interpretation of permit approval
       requirements administered by the applicable permitting authority. We may not be
       able to obtain or renew permits that are necessary to our planned operations or the
       cost and time required to obtain or renew such permits may exceed our
       expectations. Any unexpected delays or costs associated with the permitting
       process could delay the exploration, development or operation of our properties.
       See “Risk Factors—We will be required to obtain governmental permits in order to
       conduct development and mining operations, a process which is often costly and
       time-consuming.”

       (Emphasis added.)

       19.     The Registration Statement even discussed “risks” to the Company with regards to

permits, neglecting to inform potential investors that the Company may simply neglect filing

timely applications or anger the local population and elected and appointed officials. The

Registration Statement stated the following regarding “risks” with regards to permits and

relationships with the local population and elected and appointed officials:

       We will be required to obtain governmental permits in order to conduct
       development and mining operations, a process which is often costly and time-
       consuming.

       We are required to obtain and renew governmental permits for our exploration
       activities and, prior to developing or mining any mineralization that we discover,
       we will be required to obtain new governmental permits. Obtaining and renewing
       governmental permits is a complex and time-consuming process. The timeliness
       and success of permitting efforts are contingent upon many variables not within our
       control, including the interpretation of permit approval requirements administered
       by the applicable permitting authority. We may not be able to obtain or renew
       permits that are necessary to our planned operations or the cost and time required

                                                 5
     Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 6 of 37 PageID #: 6




       to obtain or renew such permits may exceed our expectations. Any unexpected
       delays or costs associated with the permitting process could delay the exploration,
       development or operation of our properties, which in turn could materially
       adversely affect our future revenues and profitability. In addition, key permits and
       approvals may be revoked or suspended or may be changed in a manner that
       adversely affects our activities.

       Private parties, such as environmental activists, frequently attempt to intervene in
       the permitting process and to persuade regulators to deny necessary permits or seek
       to overturn permits that have been issued. Obtaining the necessary governmental
       permits involves numerous jurisdictions, public hearings and possibly costly
       undertakings. These third-party actions can materially increase the costs and cause
       delays in the permitting process and could cause us to not proceed with the
       development or operation of a property. In addition, our ability to successfully
       obtain key permits and approvals to explore for, develop, operate and expand
       operations will likely depend on our ability to undertake such activities in a
       manner consistent with the creation of social and economic benefits in the
       surrounding communities, which may or may not be required by law. Our ability
       to obtain permits and approvals and to successfully operate in particular
       communities may be adversely affected by real or perceived detrimental events
       associated with our activities.

       (Emphasis added.)

       20.    On June 7, 2018, the Company issued a press release entitled “PHASE 3

DRILLING      COMPLETED         WITH     FURTHER        HIGH     GRADE      MINERALISATION

IDENTIFIED” which stated the following, in pertinent part, regarding the Company’s progress

with exploration and its success at receiving proper permits (including state and local permits):

“The necessary state permits have been received and drilling is underway at the Sunnyside

Property with one hole completed.” (Emphasis added.)

       21.    On June 14, 2018, the Company issued a press release entitled “PIEDMONT

LITHIUM ANNOUNCES MAIDEN MINERAL RESOURCE” which stated the following, in

pertinent part, regarding the Company’s local government relations:

       Piedmont is now focused on the completion of the Scoping Study which is expected
       in Q3 2018 and will reflect the Company’s strategy of building an integrated
       lithium processing business based on proven, conventional technologies and



                                                6
     Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 7 of 37 PageID #: 7




       benefitting from the inherent advantages of Piedmont’s strategic North Carolina
       location, including; …

       ✓      Strong local government support

       (Emphasis added.)

       22.    On July 19, 2018, the Company issued a press release entitled “SCOPING STUDY

DELIVERS OUTSTANDING RESULTS” which stated the following, in pertinent part, regarding

the Company’s need for and plan for proper permits:

       Site Plans

       Mining Operations

       A preliminary integrated site plan including mining operations, waste disposal, and
       concentrator was developed by Primero Group during the course of this Study. The
       Site plan will be refined in future study phases. …

       The site plan has been designed to avoid major drainage features and any flood
       zones. Optimisation of mine sequence, pit shells, waste placement, drainage,
       erosion and sediment control and permit design will be undertaken during the
       PFS [Pre-Feasibility Study].

                                        *      *       *

       Environmental and Social Impact Assessment

       HDR Engineering has been retained by Piedmont to support permitting activities
       on the project. HDR completed a critical issues analysis of the Project in
       February 2018 which identified the various local, state, and federal permits
       which will be required to commence mining and concentrator activities. …

       Baseline activities required to submit a 404 permit were started in April 2018 and
       wetlands inventory work was completed in May 2018. A jurisdictional
       determination request was submitted to the US ACE in May 2018. …

       Piedmont has authorised HDR to undertake a detailed cultural survey of the site at
       the request of the North Carolina State Historical Preservation Office (SHPO).

       HDR will start a 404 permit application and mining permit application process
       upon completion of this Scoping Study.



                                               7
     Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 8 of 37 PageID #: 8




       Piedmont’s overall permitting timeline for the mine and concentrator is shown
       in Table 8.




                                       *      *      *

       Regionally, North Carolina was named by Forbes Magazine as the #1 state for
       business in 2017. Piedmont has initiated discussion with the Gaston County
       Economic Development Commission (EDC) to assist in coordination of
       permitting and interface with utility and rail providers. Gaston County local
       government actively recruits manufacturing businesses to the region. The county
       relies heavily on manufacturing for employment (26%) and is generally expected
       to support the vertically-integrated project.

       (Emphasis added.)

       23.    On July 23, 2018, the Company filed an investor presentation as part of a Form 6-

K filed with the SEC signed by Defendant Czachor which provided the following slide showing

the Company’s purported “Rapid Development Timeline” which continued to show permitting

ending before 2020.




                                              8
     Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 9 of 37 PageID #: 9




       24.    On September 13, 2018, the Company issued a press release entitled “UPDATED

SCOPING STUDY IMPROVES PROJECT ECONOMICS” which stated the following, in

pertinent part, regarding the Company’s need for and plan for proper permits:

       Site Plans

       Mining Operations

       A preliminary integrated site plan including mining operations, waste disposal, and
       concentrator was developed by Primero Group during the course of this Scoping
       Study. The Site plan will be refined in future study phases. Additional drilling of
       current exploration targets is required as well as condemnation drilling of planned
       waste rock stockpile and concentrator locations.

       The site plan has been designed to avoid major drainage features and any flood
       zones. Optimisation of mine sequence, pit shells, waste placement, drainage,
       erosion and sediment control and permit design will be undertaken during the PFS.

       Environmental and Social Impact Assessment

       HDR Engineering has been retained by Piedmont to support permitting activities
       on the project. HDR completed a critical issues analysis of the Project in

                                               9
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 10 of 37 PageID #: 10




       February 2018 which identified the various local, state, and federal permits
       which will be required to commence mining and concentrator activities. …

       Baseline activities required to submit a 404 permit were started in April 2018 and
       wetlands inventory work was completed in May 2018. A jurisdictional
       determination request was submitted to the US ACE in May 2018. …

       Piedmont has authorised HDR to undertake a detailed cultural survey of the site at
       the request of the North Carolina State Historical Preservation Office (SHPO).

       HDR started preparation of a 404 permit application and mining permit application
       in September 2018.

       Piedmont’s overall permitting timeline for the mine and concentrator is shown in
       Table 19.




                                       *       *      *

       Regionally, North Carolina was named by Forbes Magazine as the #1 state for
       business in 2017. Piedmont has initiated discussion with the Gaston County
       Economic Development Commission (EDC) to assist in coordination of
       permitting and interface with utility and rail providers. Gaston County local
       government actively recruits manufacturing businesses to the region. The county
       relies heavily on manufacturing for employment (26%) and is generally expected
       to support the vertically-integrated project.

       (Emphasis added.)

       25.    On September 26, 2018, the Company filed as part of a Form 6-K filed with the

SEC signed by Defendant Czachor its 2018 Annual Report.

       26.    The Company’s 2018 Annual Report stated the following, in pertinent part,

regarding the Company’s need for and plan for proper permits:

                                              10
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 11 of 37 PageID #: 11




        Highlights

        Highlights during and subsequent to the end of the year were as follows:

                                        *       *      *

        (f)    Commenced permitting on the Project for all federal, state and local
        permits, which is targeted for completion in 2019[.]

                                        *       *      *

        ●    Complete permit applications and secure the necessary permits to
        commence mining and processing operations at the Project[.]

        (Emphasis added.)

        27.    The Company’s 2018 Annual Report included a “MESSAGE FROM THE CEO”

from Defendant Phillips which stated the following, in pertinent part, regarding the Company’s

progress, plan for proper permits, any potential issues with the lithium market, and government

relations:

        The past twelve months were a period of great accomplishment for us, as we
        transition from ‘explorer’ to ‘developer’, achieving many important milestones.

                                        *       *      *

        The Scoping Study reinforced the fundamental advantages of our location in
        North Carolina, USA: …
        ●              Stable and investment friendly jurisdiction – stable legal
                       regime, established permitting process for mining operations,
                       with low corporate taxes and no state mining royalties.


        While our results to date have laid a solid foundation for our success, it is
        Piedmont’s future which I find most exciting. We have several important activities
        already underway or pending over the coming months, including: …
        ●               Permitting – we are actively engaged with local, state and
                        federal regulators in advance of a comprehensive permitting
                        submission targeted for late-2018;


                                        *       *      *



                                               11
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 12 of 37 PageID #: 12




       As with any quality resource project, market conditions are critical to the ultimate
       realization of shareholder value. Lithium pricing has been strong all year, especially
       for the battery-grade hydroxide markets the Company is targeting. Global electric
       vehicle demand is up 77% year-over-year and new grid storage applications are
       also driving lithium demand. Supply growth remains relatively restrained,
       particularly in the critical lithium hydroxide segment that Piedmont is targeting.

       Regrettably, after a strong H2 2017, the market for lithium equities has been
       disappointing so far in 2018, with shares of lithium developers falling over 40%
       year-to-date despite lithium chemical prices appreciating. This dislocation cannot
       last, and I believe the supply concerns of some market commentators will be
       overwhelmed by the commercial realities in coming months, making this an
       opportune time to be investing in the sector.

       (Emphasis added.)

       28.     On October 23, 2018, the Company issued a press release entitled

“APPOINTMENT OF LITHIUM INDUSTRY VETERAN TIMOTHY McKENNA AS

GOVERNMENT AND PUBLIC RELATIONS ADVISOR” which further touted the Company’s

plan for proper permits and its government relations, stating and quoting from Defendant Phillips,

in relevant part, the following:

       •       Mr. McKenna has more than 35 years’ experience in government and public
       relations

                                         *       *       *

       Mr. McKenna has over 35 years’ experience in government and public relations
       roles including a role as vice president of Rockwood Holdings, Inc. in government
       and investor relations from 2006 until Rockwood’s acquisition by Albemarle
       Corporation. While with Rockwood, Tim helped create an investor relations and
       communications program and was instrumental in helping Rockwood secure a
       US$28 million grant from the US Department of Energy to expand operations in
       North Carolina and Nevada.

       Tim most recently served as vice president US government relations, investor
       relations, and corporate communications for Lithium X Energy Corp. until its
       successful acquisition by Nextview New Energy Lion Hong Kong Limited. Prior
       to his time in the lithium business, Tim held senior government and investor
       relations roles with Fortune 500 industrial companies Smurfit-Stone Container
       and Union Camp.



                                                12
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 13 of 37 PageID #: 13




        Keith D. Phillips, President and Chief Executive Officer, commented: “We are
        pleased to welcome Tim to our team. Tim is a seasoned government and investor
        relations professional and his 12 years of experience in the lithium sector will
        help us build strong relationships with regulators and elected officials in North
        Carolina and at the federal level, where lithium is increasingly viewed as a
        material that is critical to US energy and national security.”

        (Emphasis added.)

        29.    On October 31, 2018, Piedmont filed with the SEC on Form 20-F an annual report

for the year ended June 30, 2018 (the “2018 20-F”). Attached to the 2018 20-F were certifications

pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants Phillips and Swan.

        30.    The 2018 20-F stated the following, in pertinent part, regarding the Company’s

progress, plan for proper permits, any potential issues with the lithium market, and government

relations:

        We plan to effect our business plan by: …

        •      completing required permitting and zoning activities required to commence
        mining and processing operations at the Project[.]

                                          *      *       *

        Permitting

        Our current drilling exploration activities for the Project are authorized under a
        general permit approved by the North Carolina Department of Environmental
        Quality DEQ in April 2017. We have reclamation obligations under this permit, as
        a result of which we will reclaim all disturbed drill pads and temporary roads to the
        approximate original contours and will seed with grass and straw to stabilize any
        disturbances. We generally are required to effect such reclamation within 14 days
        following exploration drilling.

        Prior to developing or mining any mineralization that we discover, we will be
        required to obtain new governmental permits authorizing, among other things,
        any mine development activities and mine operating activities. Obtaining and
        renewing governmental permits is a complex and time-consuming process and
        involves numerous jurisdictions. public hearings and possibly costly undertakings.
        The timeliness and success of permitting efforts are contingent upon many
        variables not within our control, including the interpretation of permit approval
        requirements administered by the applicable permitting authority. We may not be

                                                 13
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 14 of 37 PageID #: 14




       able to obtain or renew permits that are necessary to our planned operations or the
       cost and time required to obtain or renew such permits may exceed our
       expectations. Any unexpected delays or costs associated with the permitting
       process could delay the exploration, development or operation of our properties.
       See “Risk Factors—We will be required to obtain governmental permits in order to
       conduct development and mining operations, a process which is often costly and
       time-consuming”.

       Specialized Skill and Knowledge

       We rely on specialized skills and knowledge to gather, interpret and process
       geological and geophysical data, successfully permit and then design, build and
       operate extraction facilities and numerous additional activities required to extract
       lithium. We expect to employ a strategy of contracting consultants and other
       service providers to supplement the skills and knowledge of our permanent staff
       in order to provide the specialized skills and knowledge to undertake our lithium
       operations effectively.

       (Emphasis added.)

       31.     The 2018 20-F even discussed “risks” to the Company with regards to permits,

neglecting to inform potential investors that the Company may simply neglect filing timely

applications and anger the local population and elected and appointed officials. The 2018 20-F

stated the following regarding “risks” with regards to permits and relationships with the local

population and elected and appointed officials:

       We will be required to obtain governmental permits in order to conduct
       development and mining operations, a process which is often costly and time-
       consuming.

       We are required to obtain and renew governmental permits for our exploration
       activities and, prior to developing or mining any mineralization that we discover,
       we will be required to obtain new governmental permits. Obtaining and renewing
       governmental permits is a complex and time-consuming process. The timeliness
       and success of permitting efforts are contingent upon many variables not within
       our control, including the interpretation of permit approval requirements
       administered by the applicable permitting authority. We may not be able to obtain
       or renew permits that are necessary to our planned operations or the cost and time
       required to obtain or renew such permits may exceed our expectations. Any
       unexpected delays or costs associated with the permitting process could delay the
       exploration, development or operation of our properties, which in turn could
       materially adversely affect our future revenues and profitability. In addition, key

                                                  14
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 15 of 37 PageID #: 15




       permits and approvals may be revoked or suspended or may be changed in a manner
       that adversely affects our activities.

       Private parties, such as environmental activists, frequently attempt to intervene in
       the permitting process and to persuade regulators to deny necessary permits or seek
       to overturn permits that have been issued. Obtaining the necessary governmental
       permits involves numerous jurisdictions, public hearings and possibly costly
       undertakings. These third-party actions can materially increase the costs and cause
       delays in the permitting process and could cause us to not proceed with the
       development or operation of a property. In addition, our ability to successfully
       obtain key permits and approvals to explore for, develop, operate and expand
       operations will likely depend on our ability to undertake such activities in a manner
       consistent with the creation of social and economic benefits in the surrounding
       communities, which may or may not be required by law. Our ability to obtain
       permits and approvals and to successfully operate in particular communities may
       be adversely affected by real or perceived detrimental events associated with our
       activities.

       (Emphasis added.)

       32.    Also on October 31, 2018, Piedmont issued a press release entitled “SEPTEMBER

2018 QUARTERLY REPORT” which stated the following, in pertinent part, regarding the

Company’s plan for proper permits:

       Highlights during and subsequent to the quarter were: …

       •      Commenced permitting on the Project for all federal, state and local
       permits, which is targeted for completion in 2019[.]

                                         *      *       *

       Next steps:

       •    Complete permit applications and secure the necessary permits to
       commence mining and processing operations at the Project[.]

       (Emphasis added.)

       33.    On January 10, 2019, Piedmont issued a press release entitled “PIEDMONT

LITHIUM SUBMITS PERMIT APPLICATIONS” which stated the following, in pertinent part,




                                                15
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 16 of 37 PageID #: 16




regarding the Company’s progress with and plan for proper permits as well as quoting Defendant

Phillips with regards to government relations:

       Piedmont Lithium Limited (“Piedmont” or “Company”) is pleased to announce that
       it has submitted a Section 404 Standard Individual Permit application to the US
       Army Corps of Engineers (USACE) for the Company’s Piedmont Lithium Project
       located in the historic Carolina Tin-Spodumene Belt in North Carolina, USA. The
       USACE is the lead agency that will review the Company’s permit applications at
       the federal level.

       The Company also concurrently submitted an application for a Section 401
       Individual Water Quality Certification to the North Carolina Division of Water
       Resources (NCDWR). The Section 404 and 401 permits are typical requirements
       for the type of operation proposed by Piedmont Lithium. HDR Engineering’s
       Charlotte Office acted as lead consultant in the preparation of both applications.

       These important applications were completed and submitted in accordance with
       the Company’s previously announced estimated permitting timeline (refer to
       updated Scoping Study announced September 13, 2018), allowing Piedmont to
       maintain its overall project development schedule.




       Piedmont expects to submit the balance of permit applications required to
       commence mining operations to various state and local agencies within the first
       half of 2019.

       Keith D. Phillips, President and Chief Executive Officer, commented: “This
       application is one more step towards the realization of our goal of producing
       battery-grade lithium hydroxide in North Carolina. An immense amount of
       preparatory work was completed by our team and our consulting advisors, and we
       look forward to a continued constructive engagement with the appropriate
       regulatory bodies.”

       (Emphasis added.)


                                                 16
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 17 of 37 PageID #: 17




       34.    On January 30, 2019, Piedmont issued a press release entitled “DECEMBER 2018

QUARTERLY REPORT” which stated the following, in pertinent part, regarding the Company’s

progress with and plan for proper permits:

       Highlights during and subsequent to the quarter were: …

       •      Submitted key permit applications for the Project, including a Section 404
       Standard Individual Permit application to the US Army Corps of Engineers
       (USACE) and a Section 401 Individual Water Quality Certification to the North
       Carolina Division of Water Resources (NCDWR)[.]

                                        *      *       *

       Next steps:

       •      Complete permit applications and secure the necessary permits and
       approvals to commence mining and processing operations at the Project[.]

       35.    On March 6, 2019, Piedmont issued a press release entitled “PIEDMONT

COMMENCES NEXT PHASE OF METALLURGICAL TESTWORK” which stated the

following, in pertinent part, regarding the Company’s progress with and plan for proper permits:

       Appointment of Consultants and Suppliers

       Piedmont recently awarded service agreements to a number of consultants and
       suppliers to support the Company’s efforts to reach a construction decision by the
       end of 2019: …

       •      Marshall Miller and Associates (MM&A), a consultancy with deep
       experience in designing and permitting mines and quarries in North Carolina,
       throughout the United States, and globally, has been contracted by Piedmont to
       provide mining engineering services, waste disposal design engineering,
       geotechnical study management, and site civil design. …

       •      Ongoing permitting activities will be managed by Piedmont’s lead
       environmental consultant HDR Engineering. New services agreements in 2019
       have been awarded for traffic studies and additional service agreements are
       planned for rezoning, community engagement, and mine permit applications. …

       •      Pace Labs has commenced work on waste characterization including
       analytical work which will be important in the Company’s mining permit
       application and reclamation plans.

                                               17
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 18 of 37 PageID #: 18




        (Emphasis added.)

        36.    On April 9, 2019, Piedmont issued a press release entitled “PIEDMONT LITHIUM

PROJECT DEVELOPMENT UPDATE” which stated the following, in pertinent part, regarding

the Company’s progress with and plan for proper permits:

    •   Definitive Feasibility Study and permitting approvals both on-track for year-
        end 2019

                                        *      *       *

        The Company remains on schedule to update its Mineral Resource estimate and
        Scoping Study near mid-year; to receive required permits and regulatory
        approvals by year-end; and to complete a Definitive Feasibility Study (“DFS”) by
        the end of 2019.

                                        *      *       *

        Technical Studies Underway

        Marshall Miller has started mine design, sitewide civil design, and waste rock
        stockpile planning for the Project to support permit activities, Scoping Study
        update, and future Definitive Feasibility Study. These studies are expected to
        continue throughout 2019 with a planned completion by the end of 2019. Primero
        Group has commenced design engineering to a PFS-level of accuracy and is
        scheduled to complete a Scoping Study update in July 2019. The Scoping Study
        update will integrate updated Mineral Resources, latest metallurgical testwork,
        flowsheet optimization and updated costs. …

        Permitting Activities Proceeding as Anticipated

        The public comment period for the Company’s Section 404 Standard Individual
        Permit application to the US Army Corps of Engineers (USACE) concluded in
        February 2019. Piedmont has received the comments from USACE and other
        regulatory agencies and will provide responses by May 31, 2019. Piedmont is also
        proceeding with state and local permit applications. The Company will undertake
        a series of community engagement meetings in the coming months and anticipates
        applying for a North Carolina state mining permit and Gaston County
        conditional zoning in Q3 2019.

        The federal and state reviews are both proceeding as expected and the Company
        remains confident that the permitting processes will be successfully concluded by
        year-end 2019.

                                               18
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 19 of 37 PageID #: 19




        (Emphasis added.)

        37.    On April 30, 2019, Piedmont issued a press release entitled “MARCH 2019

QUARTERLY REPORT” which stated the following, in pertinent part, regarding the Company’s

progress with and plan for proper permits:

        Highlights during and subsequent to the quarter were: …

    •   Submitted key permit applications for the Project, including a Section 404
        Standard Individual Permit application to the US Army Corps of Engineers
        (“USACE”) and a Section 401 Individual Water Quality Certification to the North
        Carolina Division of Water Resources (“NCDWR”).

                                         *       *       *

        Next steps: …

        Complete permit applications and secure the necessary permits and approvals to
        commence mining and processing operations at the Project[.]

                                         *       *       *

        Submission of Permit Applications

        During the quarter, the Company submitted a Section 404 Standard Individual
        Permit application to the US Army Corps of Engineers for the Project. The USACE
        is the lead agency that will review the Company’s permit applications at the federal
        level. The public comment period for these permit applications concluded and the
        Company received written comments from USACE. The Company will respond
        to these comments by May 31, 2019.

        The Company also concurrently submitted an application for a Section 401
        Individual Water Quality Certification to the North Carolina Division of Water
        Resources. The Section 404 and 401 permits are typical requirements for the type
        of operation proposed by Piedmont Lithium. HDR Engineering’s Charlotte Office
        acted as lead consultant in the preparation of both applications.

        These important applications were completed and submitted in accordance with
        the Company’s previously announced estimated permitting timeline (refer to
        updated Scoping Study announced September 13, 2018), allowing Piedmont to
        maintain its overall project development schedule.

                                         *       *       *

                                                19
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 20 of 37 PageID #: 20




       Technical Studies Underway

       Marshall Miller has started mine design, sitewide civil design, and waste rock
       stockpile planning for the Project to support permit activities, Scoping Study
       update, and future Definitive Feasibility Study. These studies are expected to
       continue throughout 2019 with a planned completion by the end of 2019. Primero
       Group has commenced design engineering to a PFS-level of accuracy and is
       scheduled to complete a Scoping Study update in July 2019. The Scoping Study
       update will integrate updated Mineral Resources, latest metallurgical testwork,
       flowsheet optimization and updated costs.

       (Emphasis added.)

       38.    On June 30, 2019, Piedmont issued a press release entitled “JUNE 2019

QUARTERLY REPORT” which stated the following, in pertinent part, regarding the Company’s

progress with and plan for proper permits:

       Next steps: …

       •      Complete permit applications and secure the necessary permits and
       approvals to commence mining and processing operations at the Project.

                                        *      *      *

       Technical Studies

       During the quarter, the Company substantially completed engineering work for the
       upcoming updated Scoping Study to integrate updated Mineral Resources, latest
       metallurgical testwork, flowsheet optimization and updated costs. The Scoping
       Study update is expected to be completed within the next 2 weeks.

       Marshall Miller has substantially completed mine design, sitewide civil design,
       and waste rock stockpile planning for the Project to support permitting activities
       and the upcoming Scoping Study update. Primero Group has substantially
       completed design engineering to a PFS-level of accuracy for the upcoming Scoping
       Study update.

       (Emphasis added.)

       39.    On August 7, 2019, Piedmont issued a press release entitled “UPDATED

SCOPING STUDY EXTENDS PROJECT LIFE AND ENHANCES EXCEPTIONAL



                                              20
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 21 of 37 PageID #: 21




ECONOMICS” which stated the following, in pertinent part, regarding the Company’s progress

with and plan for proper permits and its relationships with the local population and elected and

appointed officials:

       Conclusions and Next Steps


       The Scoping Study demonstrates the integrated Project’s strong commercial
       potential, and now puts Piedmont in a strong position to engage in discussions
       around future financing of the Project, including with prospective strategic and off-
       take partners. The Company will now concentrate on the following initiatives to
       create additional value in the Project: …

       •       Secure the necessary permits and approvals for the Mine/Concentrator[.]

                                         *      *       *

       Waste disposal areas on the Project have been designed to a detail sufficient for
       permit approvals. …




                                                21
Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 22 of 37 PageID #: 22




                                   *      *       *

  Site Plans

  Mining Operations

  A preliminary integrated site plan including mining operations, waste disposal, and
  concentrator was developed by Marshall Miller and Primero Group during the
  course of this Scoping Study. The site plan has been developed to a pre-feasibility
  level of detail and with sufficient definition to acquire permits (Figure 11). …




                 Figure 11 – Overall Mine/Concentrator Site Plan

                                   *      *       *

  Environmental and Social Impact Assessment

  HDR Engineering has been retained by Piedmont to support permitting activities
  on the project. In December 2018 the Company submitted a Section 404 Standard
  Individual Permit application to the US Army Corps of Engineers (USACE) for the
  Project.

  The Company also concurrently submitted an application for a Section 401
  Individual Water Quality Certification to the North Carolina Division of Water
  Resources (NCDWR). The Section 404 and 401 permits are typical requirements
  for the type of operation proposed by Piedmont Lithium.

  Piedmont has received comments from agencies and the public for these permit
  applications and provided written responses in Q2 2019. Approval of both
  applications is expected within 2019.

                                          22
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 23 of 37 PageID #: 23




       A mining permit application and rezoning application will be submitted to the
       state of North Carolina and Gaston County, respectively, in the coming months.

       Background studies undertaken in support of permit applications have been
       constructive, and the conclusions reached in each individual study to date have
       met the requirements which would normally support permit approval.

                                        *      *       *

       Piedmont maintains an active community engagement program including local,
       state, and federal elected officials, community groups, private individuals, and
       local media. Community engagement will continue through the permitting,
       development, and operations phases of the Project.

       (Emphasis added.)

       40.    On October 9, 2019, Piedmont issued a press release entitled “PIEDMONT

ACCELERATING LITHIUM HYDROXIDE STRATEGY” which stated the following, in

pertinent part, regarding the Company’s progress with and plan for proper permits:

       •     Piedmont project to be developed on an integrated basis targeting
       commissioning in H2 2022
       o     Mine and concentrator permitting ongoing with federal permits expected in
       Q4 2019
       o     Lithium hydroxide testwork and chemical plant permitting to commence in
       Q4 2019

                                        *      *       *

       The Company is focused on several important near-term milestones including:

       •      Key federal permit for the mine and concentrator expected Q4 2019 …
       •      Integrated definitive feasibility study (“DFS”) and chemical plant
       permitting targeted for Q4 2020


       41.    On October 31, 2019, Piedmont issued a press release entitled “SEPTEMBER 2019

QUARTERLY REPORT” which stated the following, in pertinent part, regarding the Company’s

progress with and plan for proper permits:

       Next steps:

                                              23
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 24 of 37 PageID #: 24




       •       Complete permitting to commence mining and processing operations at the
       Project;
       •       Commence permitting for the chemical plant in Q4 2019[.]

       42.    On November 26, 2019, Piedmont issued a press release entitled “PIEDMONT

LITHIUM RECEIVES FEDERAL PERMIT TO DEVELOP MINE” which quoted Defendant

Phillips stating the following regarding the Company’s progress with and plan for proper permits:

       Keith D. Phillips, President and Chief Executive Officer, commented: “Securing a
       Section 404 Individual Permit is a major milestone for any natural resource project
       in the United States, and we are very pleased to have received this authorization. I
       want to thank our team members and advisors who have worked so diligently and
       cooperatively throughout this rigorous process, and also express our thanks to the
       Army Corps of Engineers for the highly professional manner in which they have
       approached this Project from day one. We will now move forward with the
       permitting of our chemical plant operations during 2020. Our project is unique in
       being the only spodumene-to-hydroxide project in the United States, and now also
       stands out as the most advanced American lithium project from a permitting
       perspective. We are very excited about the important milestones ahead of us as
       we look to deliver a DFS for a fully permitted integrated project by the end of
       2020.”

       (Emphasis added.)

       43.    On December 4, 2019, Piedmont issued a press release entitled “HATCH

APPOINTED TO DELIVER PFS FOR PIEDMONT’S LITHIUM HYDROXIDE PROJECT IN

NORTH CAROLINA” which quoted Defendant Phillips stating the following regarding the

Company’s progress with and plan for proper permits:

       Keith D. Phillips, President and Chief Executive Officer, commented: “We are very
       pleased to be working with Hatch on the PFS for our lithium hydroxide
       project. Hatch has unsurpassed lithium processing experience, having studied
       directly comparable projects for several clients. Having recently received a
       landmark permit for our mine/concentrator we are moving full-speed ahead to
       having a shovel-ready project by the end of 2020.”

       (Emphasis added.)




                                               24
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 25 of 37 PageID #: 25




       44.    On February 26, 2020, Piedmont issued a press release entitled “HYDROXIDE

TESTWORK PROGRAM PROCEEDING FAVORABLY” which quoted Defendant Phillips

stating the following regarding the Company’s progress with and plan for proper permits:

       Keith D. Phillips, President and Chief Executive Officer, commented: “We are very
       encouraged by the positive results generated thus far in the lithium hydroxide
       testwork program, and expect the final results to be announced in the near
       future. The optimization tests performed by SGS will allow us to refine the
       proposed Chemical Plant flowsheet and will underpin the prefeasibility study
       targeted for completion in Q2 2020. Completion of the PFS, along with continued
       advances on the permitting and offtake fronts, position us to advance our Project
       to shovel-ready status by the end of the year, well-timed for the recovery in lithium
       prices and market sentiment that many observers are forecasting for the
       remainder of this year.”

       (Emphasis added.)

       45.    On March 18, 2020, Defendant Phillips released a letter to shareholders which

stated the following, in relevant part, regarding the lithium market and the Company’s progress

with and plan for proper permits:

       In this time of market volatility surrounding the coronavirus pandemic, I wanted to
       provide a brief update on current activities at Piedmont Lithium Limited
       (“Piedmont”) as well as our plans going forward. …

                                         *      *       *

       I would like to make a final comment on lithium market dynamics. While
       uncertainly exists with respect to the duration of the current economic slowdown,
       it is increasingly clear that the future is bright for the lithium business,
       particularly in the United States. …

       In short, the future of Piedmont is bright and we anticipate positive developments
       in coming weeks and months.

       (Emphasis added.)

       46.    On January 11, 2021, Piedmont issued a press release entitled “PIEDMONT

LITHIUM ANNOUNCES STRATEGIC INVESTMENT IN QUEBEC HARD-ROCK LITHIUM




                                                25
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 26 of 37 PageID #: 26




DEVELOPER SAYONA MINING” which quoted Defendant Phillips stating the following

regarding the Company’s progress with and plan for proper permits:

       “This is a very exciting step for Piedmont. … 2021 will be an important year for
       our Piedmont Lithium Project, as we plan to expand our mineral resources,
       finalize permitting, execute additional lithium offtake agreements, complete an
       integrated definitive feasibility study, and secure strategic project financing. We
       are fortunate to have a strong balance sheet to comfortably fund the Sayona
       investments without compromising our aggressive plans in North Carolina.”

       (Emphasis added.)

       47.     On January 29, 2021, Piedmont issued a press release entitled “DECEMBER 2020

QUARTERLY REPORT” which quoted Defendant Phillips stating the following regarding the

Company’s progress with and plan for proper permits:

       “Following our highly successful equity offering in October, Piedmont enters 2021
       with a strong balance sheet that will enable the Company to meet its development
       objectives for the coming year. Our expanded team continues to do a great job
       on the ground in North Carolina in mineral exploration, metallurgical testwork,
       technical studies, and permitting that may make it possible for Piedmont to begin
       construction of our project by the end of this year. We expect 2021 will be a
       pivotal year for Piedmont Lithium, and we are excited about the months ahead.”

       (Emphasis added.)

       48.     On April 30, 2021, Piedmont issued a press release entitled “MARCH 2021

QUARTERLY REPORT” which stated the following, in pertinent part, regarding the Company’s

purported efforts with relationships with the local population and elected and appointed officials:

       Highlights during and subsequent to the quarter were: …

       Expanded the Company’s senior management team through the addition of Ms.
       Malissa Gordon – Community and Government Relations, Mr. Jim Nottingham –
       Senior Project Manager Concentrate Operations, Mr. Pratt Ray – Production
       Manager – Chemical Operations, Mr. Brian Risinger – Vice President Corporate
       Communications, and Mr. Bruce Czachor – Vice President and General Counsel[.]

       (Emphasis added.)




                                                26
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 27 of 37 PageID #: 27




       49.     The statements referenced in ¶¶18-48 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operational and financial results, which were known to

Defendants or recklessly disregarded by them. Specifically, Defendants made false and/or

misleading statements and/or failed to disclose that: (1) Piedmont has not, and would not, follow

its stated steps or timeline to secure all proper and necessary permits; (2) Piedmont failed to inform

relevant people and governmental authorities of its actual plans; (3) Piedmont failed to file proper

applications with relevant governmental authorities (including state and local authorities); (4)

Piedmont and its lithium business does not have “strong local government support”; and (5) as a

result, Defendants’ public statements were materially false and/or misleading at all relevant times.

                                       The Truth Emerges

       50.     On July 20, 2021, before market hours, Reuters published an article entitled “In

push to supply Tesla, Piedmont Lithium irks North Carolina neighbors” which reported the

following, in pertinent part, regarding the Company’s regulatory issues in North Carolina:

       In its quest to build one of the largest lithium mines in the United States, Piedmont
       Lithium Inc has overlooked one crucial constituency: its North Carolina neighbors.

       Piedmont last autumn signed a deal to supply U.S. electric automaker Tesla Inc
       with lithium sourced from its deposits in North Carolina, sending the company's
       stock up tenfold.

                                          *       *       *

       The company, however, has not applied for a state mining permit or a necessary
       zoning variance in Gaston County, just west of Charlotte, despite telling investors
       since 2018 that it was on the verge of doing so.

       Five of the seven members of the county's board of commissioners, who control
       zoning changes, say they may block or delay the project because Piedmont has not
       told them what levels of dust, noise and vibrations will occur, nor how water and
       air quality would be affected. …



                                                 27
Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 28 of 37 PageID #: 28




  "Piedmont has sort of put the proverbial cart before the horse," said Tom
  Keigher, chair of the board of commissioners. "Why in the world would they make
  this deal with Tesla before they even have approval for the mine?"

                                    *      *       *

  The deteriorating relationship between Piedmont and county leaders reflects
  broader tension in the United States as resistance to living near a mine clashes with
  the potential of EVs to mitigate climate change. …

  The company originally planned to put its chemical plant in a neighboring county,
  but now intends to build it near the mine, a step that should reduce truck traffic.
  Piedmont also plans to crush rock in the mine pit, alleviating dust, and incorporate
  solar power.

                                    *      *       *

  In September 2018, Piedmont told investors it expected to obtain permits by the
  end of 2019. In August 2019, executives said they would apply for permits and
  rezoning "in the coming months."

  Piedmont said both times it was "not aware" of any reason why the county would
  not approve zoning changes, even though it had yet to present any information
  to commissioners. In December, Piedmont said it expected to receive local zoning
  approval before the end of June. …

  Piedmont had been set to meet with commissioners in March, but canceled with
  three days' notice, further straining the relationship. Piedmont said it canceled
  that meeting in order to further refine its plans.

  "This has been the worst rollout of a project from a company I've ever seen," said
  Chad Brown, a commissioner who opposes the mine.

                                    *      *       *

  Tesla, which has other lithium suppliers, did not respond to requests for comment.

  The North Carolina Department of Environmental Quality, which issues mining
  permits, said it expects an application "in the near future."

  State officials added their review process could stretch for more than a year as they
  solicit comments from at least six other state and federal agencies.

  "I'm not even going to accept an application from Piedmont for rezoning until
  they have their state permit in hand," said Brian Sciba, director of Gaston
  County's planning and zoning office.

                                           28
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 29 of 37 PageID #: 29




                                          *      *        *

       While some landowners are prepared to sell if the offer is enticing enough, others
       say Piedmont has bullied them.

       "They told me that if I don't sell, they'll just mine around my property," said Emilie
       Nelson, whose 14 acres Piedmont has tried to buy since 2017.

       Piedmont said it was unaware if one of its contractors made the alleged threat, but
       did not authorize or condone it.

       "We always deal respectfully with folks," said Patrick Brindle, Piedmont's vice
       president of project management.

       (Emphasis added.)


       51.     On this news, Piedmont shares fell $12.56 per share over the trading day, or nearly

20%, to close at $50.52 per share on July 20, 2021, damaging investors.

       52.     As a result of Defendants’ wrongful acts and omissions, and the decline in the

market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       53.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise

acquired the publicly traded securities of Piedmont during the Class Period (the “Class”) and were

damaged upon the revelation of the alleged corrective disclosure. Excluded from the Class are

Defendants herein, the officers and directors of the Company, at all relevant times, members of

their immediate families and their legal representatives, heirs, successors or assigns and any entity

in which Defendants have or had a controlling interest.




                                                 29
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 30 of 37 PageID #: 30




        54.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, the Company’s securities were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by the Company or its transfer agent and may be notified of

the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        55.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        56.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.

        57.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

        (a)     whether Defendants’ acts as alleged violated the federal securities laws;

        (b)     whether Defendants’ statements to the investing public during the Class Period

                misrepresented material facts about the financial condition, business, operations,

                and management of the Company;




                                                  30
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 31 of 37 PageID #: 31




       (c)     whether Defendants’ statements to the investing public during the Class Period

               omitted material facts necessary to make the statements made, in light of the

               circumstances under which they were made, not misleading;

       (d)     whether the Individual Defendants caused the Company to issue false and

               misleading SEC filings and public statements during the Class Period;

       (e)     whether Defendants acted knowingly or recklessly in issuing false and misleading

               SEC filings and public statements during the Class Period;

       (f)     whether the prices of the Company’s securities during the Class Period were

               artificially inflated because of the Defendants’ conduct complained of herein; and

       (g)     whether the members of the Class have sustained damages and, if so, what is the

               proper measure of damages.

       58.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

       59.     Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine in that:

       (a)     Defendants made public misrepresentations or failed to disclose material facts

               during the Class Period;

       (b)     the omissions and misrepresentations were material;

       (c)     the Company’s securities are traded in efficient markets;




                                                 31
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 32 of 37 PageID #: 32




        (d)     the Company’s securities were liquid and traded with moderate to heavy volume

                during the Class Period;

        (e)     the Company traded on the NASDAQ, and was covered by market analysts;

        (f)     the misrepresentations and omissions alleged would tend to induce a reasonable

                investor to misjudge the value of the Company’s securities;

        (g)     Plaintiff and members of the Class purchased and/or sold the Company’s securities

                between the time the Defendants failed to disclose or misrepresented material facts

                and the time the true facts were disclosed, without knowledge of the omitted or

                misrepresented facts; and

        (h)     Unexpected material news about the Company was rapidly reflected in and

                incorporated into the Company’s stock price during the Class Period.

        60.     Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        61.     Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

their Class Period statements in violation of a duty to disclose such information, as detailed above.

                                           COUNT I
                Violation of Section 10(b) of The Exchange Act and Rule 10b-5
                                    Against All Defendants

        62.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        63.     This Count is asserted against the Defendants and is based upon Section 10(b) of

the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.



                                                 32
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 33 of 37 PageID #: 33




          64.   During the Class Period, the Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false statements specified above, which they knew or

deliberately disregarded were misleading in that they contained misrepresentations and failed to

disclose material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

          65.   The Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

employed devices, schemes and artifices to defraud; made untrue statements of material facts or

omitted to state material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading; and/or engaged in acts, practices and

a course of business that operated as a fraud or deceit upon plaintiff and others similarly situated

in connection with their purchases of the Company’s securities during the Class Period.

          66.   The Defendants acted with scienter in that they knew that the public documents and

statements issued or disseminated in the name of the Company were materially false and

misleading; knew that such statements or documents would be issued or disseminated to the

investing public; and knowingly and substantially participated, or acquiesced in the issuance or

dissemination of such statements or documents as primary violations of the securities laws. These

defendants by virtue of their receipt of information reflecting the true facts of the Company, their

control over, and/or receipt and/or modification of the Company’s allegedly materially misleading

statements, and/or their associations with the Company which made them privy to confidential

proprietary information concerning the Company, participated in the fraudulent scheme alleged

herein.

          67.   The Individual Defendants, who are senior officers and/or directors of the

Company, had actual knowledge of the material omissions and/or the falsity of the material



                                                33
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 34 of 37 PageID #: 34




statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

disclose the true facts in the statements made by them or other personnel of the Company to

members of the investing public, including Plaintiff and the Class.

        68.      As a result of the foregoing, the market price of the Company’s securities was

artificially inflated during the Class Period. In ignorance of the falsity of the Defendants’

statements, Plaintiff and the other members of the Class relied on the statements described above

and/or the integrity of the market price of the Company’s securities during the Class Period in

purchasing the Company’s securities at prices that were artificially inflated as a result of the

Defendants’ false and misleading statements.

        69.      Had Plaintiff and the other members of the Class been aware that the market price

of the Company’s securities had been artificially and falsely inflated by the Defendants’

misleading statements and by the material adverse information which the Defendants did not

disclose, they would not have purchased the Company’s securities at the artificially inflated prices

that they did, or at all.

        70.      As a result of the wrongful conduct alleged herein, Plaintiff and other members of

the Class have suffered damages in an amount to be established at trial.

        71.      By reason of the foregoing, the Defendants have violated Section 10(b) of the 1934

Act and Rule 10b-5 promulgated thereunder and are liable to the Plaintiff and the other members

of the Class for substantial damages which they suffered in connection with their purchases of the

Company’s securities during the Class Period.




                                                 34
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 35 of 37 PageID #: 35




                                           COUNT II
                         Violation of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       72.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       73.     During the Class Period, the Individual Defendants participated in the operation

and management of the Company, and conducted and participated, directly and indirectly, in the

conduct of the Company’s business affairs. Because of their senior positions, they knew the

adverse non-public information regarding the Company’s business practices.

       74.     As an officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to the

Company’s financial condition and results of operations, and to correct promptly any public

statements issued by the Company which had become materially false or misleading.

       75.     Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which the Company disseminated in the marketplace during the Class Period.

Throughout the Class Period, the Individual Defendants exercised their power and authority to

cause the Company to engage in the wrongful acts complained of herein. The Individual

Defendants, therefore, were “controlling persons” of the Company within the meaning of Section

20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct alleged which

artificially inflated the market price of the Company’s securities.

       76.     The Individual Defendants, therefore, acted as controlling persons of the Company.

By reason of their senior management positions of the Company, the Individual Defendants had

the power to direct the actions of, and exercised the same to cause, the Company to engage in the



                                                 35
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 36 of 37 PageID #: 36




unlawful acts and conduct complained of herein. The Individual Defendants exercised control over

the general operations of the Company and possessed the power to control the specific activities

which comprise the primary violations about which Plaintiff and the other members of the Class

complain.

       77.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by the Company.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

       B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

of the acts and transactions alleged herein;

       C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.




                                                   36
    Case 1:21-cv-04161 Document 1 Filed 07/23/21 Page 37 of 37 PageID #: 37




Dated: July 23, 2021                Respectfully submitted,

                                    THE ROSEN LAW FIRM, P.A.

                                    Phillip Kim, Esq. (PK 9384)
                                    Laurence M. Rosen, Esq. (LR 5733)
                                    275 Madison Ave., 40th Floor
                                    New York, NY 10016
                                    Tel: (212) 686-1060
                                    Fax: (212) 202-3827
                                    Email: lrosen@rosenlegal.com
                                    Email: pkim@rosenlegal.com

                                    Counsel for Plaintiff




                                      37
